The opinion of the court was delivered by
Williams, Ch. J.
The plea in abatement supposes that the service on the principal debtor is to be made.in the same manner, as the service of a writ of summons, and to a certain extent, the position is correct. The first statute, in relation to trustees of absconding or concealed debtors, provided only that the writ should be served oil the trustee or trustees, or the principal debtor, in the same manner as in case of original writs, without saying whether it should be served on the principal debtor, as a writ of summons or attachment. The process, provided by the act, was, in form, similar to a writ of summons, particularly as it respects the trustee. In effect, it *132was an attachment of the property;, in action, of the debtor, as property, in possession, was subject to attachment by the general law; There was a difficulty in making service on an absconding debtor, as in the case of a writ bf summons, where he had left the state, and had left no family 'or house, as the 26th section of the judiciary act, in providing for the service of a writ of summons, declares that the copy should be left at the house of the usual abode of the defendant. There was a still further difficulty, arising from the form given for the process, in such action. The command of the writ was only to summon the trustee, and made no mention of any service on the absconding or concealed debtor. Hence the officer'frequently Obeyed Only the Command in the Writ, and neglected to make ány Service ón the debtbf; Tb remedy these inconveniences, the Statute tif 1807, in addition to the trustee act, was passed, by the fifth Section of which it was required that the writ should contain a command to the officer, .to whom it was directed, to leave a tru e and attested copy of the writ, with a retürn Of his doings thereon, at the last and usual place of abodé of the absconding Or concealed debtor, within the state. And it was enacted, that unless the writ was so directed, the officer, serving the same, should b'6 liable to no damage which might accrue, by reason of his not leaving a copy thereof, at the usual place of abode of such absconding or concealed debtor. This section must be considered as prescribing the form and manner of serving such process on the principal debtor, !'as the incipient step of the proceedings against him, and no other service can now be required. It is to be remembered that, by another section of the first statue, no judgment is to be rendered against the principal debtor, unless he has had actual notice of the shit, or has been notified by a publication in some newspaper, iii the same manner as notice is given in other cases, where the defendant is out of the state at the time of the commence* ment of the suit. It results from this view of the statute, that the service of the writ, in this case, is good, being made precisely in the manner contemplated in the section of the act of 1807, before mentioned.
The judgment of the county court is affirmed.